DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/21/2021 directed towards newly added subject matter have been fully considered but they are moot in view of the new grounds of rejection provided in response herein.
Additionally, Applicant argues that the claimed “dummy patterns” are not the same as resonator 104 o Shen, however the Examiner asserts that metals disposed in the vicinity of radiating resonators will themselves resonate and/or couple electromagnetic energy in ways determined by electromagnetic antenna theory, e.g., according to the well-established Maxwell’s equations. There is no distinction of the claimed dummy patterns which precludes inclusion of metals around any current fed metal elements which would couple the electromagnetic waves and energy around said current fed metal elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein each of the dummy patterns comprises a first portion disposed between the feed pads”. The limitation causes confusion as to what the arrangement of the dummy patterns are with respect to the feed pads because their relationship is not clear by the description of “disposed between the feed pads”. Further, the limitation is not clear in light of the specification. The specification does not clarify the language since it is not used, infact, the Specification establishes the relationship of ‘disposed in between feed pads’ as a central point between feed pads (e.g., see Para. 14, 89) and further the relation of “disposed between” in terms of the vertical arrangement of elements, e.g., the feed pads are disposed in between of the radiation portion and the ground part (e.g., see Para. 22) or a meta ground disposed between the feed pads and the ground part (e.g., see Para. 15). For example, according to the invention as shown in FIG. 4, the dummy patterns seem to be disposed adjacent the feed pads and not in between them, i.e., at the center. Accordingly appropriate specific language is required to determine a definite arrangement relationship of the elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-5, 7-10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110199279 A1 (hereinafter “Shen”) in view of US 20160104934 A1 (hereinafter “Jang”).
Claim 1: Shen teaches an antenna (e.g., see 100, 700, in FIGS. 1-2, 9) comprising: feed pads (e.g., see 106, 108, 110, 112); a radiating portion (e.g., see 114, 714) disposed on one side of the feed pads and spaced apart from the feed pads (e.g., see FIG. 2, 9), the radiating portion being constituted by a single conductor plate (as shown); a ground part (e.g., see 102, 702) disposed on an opposite side of the feed pads from the radiating portion; and a dummy pattern (e.g., see 104, 704) disposed on a same level as the feed pads (e.g., see Para. 44).
Shen does not teach the dummy pattern is a plurality of dummy patterns and wherein the plurality of dummy patterns are spaced from each other.
	However, in a different embodiment, Shen further teaches the antenna could function without a dummy pattern (e.g., see the FIG. 7-8 embodiment) teaching some variance in use of the dummy pattern. Further Jang teaches an antenna comprising: feed pads (140 in FIG. 8A, FIG. 11A, FIG. 11A being a continued embodiment from FIG. 8A, i.e., see Para. 93); a radiating portion (180 in FIG. 8A, 11A) disposed on one side of the feed pads and spaced apart from the feed pads (as shown). Jang further teaches a plurality of dummy patterns (150 in FIG. 8A, 11A); wherein the feed pads and the dummy patterns are disposed on a same level (e.g., as shown in FIG.11A with 
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the dummy pattern of Shen so as to incorporate a plurality of dummy patterns wherein the dummy patterns are spaced from each other as taught by Jang in order to further induce additional parasitic resonance in other frequency bands via  plurality of dummy patterns rather than a single dummy pattern or to increase the capacitance between the feed pads to adjust the bandwidth of the antenna allowing more degrees of freedom in adjusting the bandwidth.
Claim 2: the modified invention of Shen teaches wherein each of the dummy patterns comprises a first portion disposed between the feed pads (e.g., see portions of 104, 704 around and between 106, 108, 110, 112 in Shen and e.g., as shown in FIG. 11A in Jang).
Claim 3: the modified invention of Shen teaches wherein the first portion of the dummy patterns faces the radiating portion (e.g., all portions of 104, 704 facing 114, 714 as shown in Shen).
	Claim 4: the modified invention of Shen teaches wherein the entire first portion of the dummy patterns faces the radiating portion (as shown).
	Claim 5: the modified invention Shen teaches wherein the first portion of the dummy patterns is disposed surrounding the feed pads on a same layer as the feed pads and facing the radiating portion (as shown).
	Claim 7: the modified invention of Shen teaches an additional antenna (e.g., see 1190 in FIG. 15); wherein the plurality of dummy pattern are disposed between the 
	Claim 8: Shen teaches wherein the feed pads are disposed so that all portions of the feed pads face the radiating portion (e.g., 106, 108, 110, 112 facing 114 as shown).
	Claim 9: Shen teaches wherein the feed pads comprise a first feed pad (e.g., 106 or 108) disposed extending in a first direction and a second feed pad (e.g., 110 or 112) disposed extending in a second direction different from the first direction and spaced apart from each other (as shown).
	Claim 10: Shen teaches wherein the first direction and the second direction are 90 degrees from each other on the same level (as shown).
Claim 16: Shen teaches wherein a radiating frequency of the antenna is determined by a combination of a length of one of the feed pads and a length of the radiating portion; and an impedance of the antenna is determined by either one or both of a position of the one feed pad and an area of the one feed pad (e.g., wherein the frequency is inherently influenced by the length and width of the radiating portion and feed pads and the position of the feeding element strongly influences the impedance of the antenna, e.g., see Para. 7, also see MPEP §§ 2112.01, 2114).
Claim 17: Shen teaches wherein the feed pads comprise four feed pads disposed in four directions relative to a central point between the four feed pads to enable the antenna to receive a signal having a dual polarization (e.g., as shown, see Para. 43).

Claim 19: Shen teaches wherein the ground part comprises a larger area than the feed pads, and a larger area than the radiating portion (e.g., see 102 in FIG. 1).

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Jang and US 10381747 B2 (hereinafter “Chien”).
	Claim 11: Shen teaches a first feed structure (e.g., see 116, 716) having a first end coupled to the first feed pad; and a second feed structure (e.g., see 116, 716) having a first end coupled to the second feed pad. Shen further teaches dielectrics may be utilized between the base and the resonators (e.g., see Para. 42).
	Shen does not explicitly teach the feed structures are vias.
	Chien teaches an antenna (e.g., see FIG. 2) comprising: feed pads (15b; all feed pads shown in FIG. 1A); a radiating portion (13b) disposed on one side of the feed pads and spaced apart from the feed pads (as shown), the radiating portion being constituted by a single conductor plate (13b); and a ground part (112b; e.g., see Col. 6, Lns. 45-46) disposed on an opposite side of the feed pads from the radiating portion (as shown); wherein the feed pads are disposed so that all portions of the feed pads face the radiating portion (as shown; all feed pads shown in FIG. 1A); wherein the feed pads comprise a first feed pad and a second feed pad disposed in a first and second direction and spaced apart from each other (each pair of four feed pads shown in FIG. 1A in a 
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form dielectric between the resonators and base, forming the feed structures as vias as suggested by Shen and taught by Chien in order to increase support for the resonator and/or adjust the feeding characteristics of the antenna by the dielectric constant of the dielectric.
	Claim 12: the modified invention of Shen teaches wherein the first via and the second via are biased from the center of the radiating portion (e.g., 104, 106, 112, 116 biased from center of 114 as shown).
	Claim 13: the modified invention of Shen teaches a first feed pattern and a second feed pattern (e.g., see feed patterns 852, 864, 850, 860, 858 in FIG. 10, Para. 46) disposed on an opposite side of the ground part from the first feed pad and the second feed pad and spaced apart from the ground part (e.g., feed patters are disposed on a base 102, 802 and spaced apart from the reflector, see Para. 44-45, on an opposite side of the printed circuit board 800, see Para. 46), however Shen does not explicitly teach wherein the first via and the second via penetrate through the ground part; a second end of the first via is connected to the first feed pattern; and a second end of the second via is connected to the second feed pattern.
	However Chien further teaches a first feed pattern (153b) and a second feed pattern (153b for feed pad across one labeled in FIG. 2) disposed on an opposite side of the ground part from the first feed pad and the second feed pad and spaced apart 
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the first via and the second via penetrate through the ground part; a second end of the first via is connected to the first feed pattern; and a second end of the second via is connected to the second feed pattern in order to couple the feeding patterns to the feed pads to feed the antenna through the ground part while implementing good isolation of the feed signal through the ground part and improved radiation characteristics such as gain and provide a feeding method.
Claim 14: Shen does not explicitly teach (in the embodiment of FIG. 1) wherein each of the feed pads has a rectangular shape.
However Shen discloses the feed pads may be a rectangular shape (e.g., see Para. 43).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the feed pads in a rectangle shape as desired 
	Claim 15: the modified invention of Shen teaches wherein the radiating portion has a rectangular shape (e.g., 114 being a rectangle); a length of each of the feed pads is 40% or less of a length of the radiating portion; and a width of each of the feed pads is 30% or less of a width of the radiating portion (e.g., wherein a length and width of each of the feed pads is significantly less than 30% of 114 at least as shown).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845